DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “the at least one bead defines, at least in part, both a distally-facing and a proximally-facing recess” and “at least one lysing segment extending within a recess at least partially defined by the at least one bead.” It is at least unclear to examiner if this “a recess” is one of the distally-facing or proximally-facing recesses, or a separate recess. Claims 2-13 are rejected for their dependency on rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US 2002/0128648).
Regarding claim 14, Weber teaches an electrosurgical lysing device, comprising:
a shaft (par. [0014]):
a lysing tip positioned at a distal end of the shaft (tip as in Fig. 1), the lysing tip comprising at least one bead (one of 30, which may be a bead structure as in par. [0015] with rolling balls), the at least one bead comprising an electrically non-conductive surface (bulbous members are non-conductive as in par. [0027]), wherein the at least one bead is positioned laterally of the shaft (30 on a lateral end of the shaft on one end); and
at least one electrically conductive lysing segment extending between each bead of the at least one bead and an adjacent structure of the electrosurgical lysing device (lysing segment 20).
Regarding claim 15, Weber wherein a distal tip of the shaft has a shape that mimics a distal shape of an adjacent bead of the at least one bead (tip of shaft with multiple beads, such that one bead has a similar shape to another bead).
Regarding claim 16, Weber teaches wherein the shaft comprises a primary axis (axis along the shaft along the length of 40) and an angled portion adjacent to the lysing tip (angled portions splitting off the main axis of 40), the angled portion extending a distal tip of the shaft laterally of the primary axis (best seen in Fig. 1).
Regarding claim 17, Weber teaches wherein the lysing tip extends along a lysing tip axis defined at least in part by the at least one electrically conductive lysing segment (axis along the row of 20 and 30, going left to right in Fig. 3), and wherein the lysing tip axis is at least substantially perpendicular to the primary axis (axis is perpendicular to the main axis of 40).
Regarding claim 18, Weber teaches wherein the shaft further comprises a second angled portion (second angled portion as in Fig. 4 near the base of the device) and a straight portion (straight portion along the shaft), the straight portion positioned between the angled portion and the second angled portion (straight shaft portion is between the distal angled portion and the proximal angled portion).
Regarding claim 19, Weber teaches wherein the at least one bead extends along only one side of a distal tip of the shaft (beads 30 only along the distal tip of the shaft).
Regarding claim 20, Weber teaches wherein the at least one bead comprises a plurality of beads (two adjacent beads 30), each of the plurality of beads positioned adjacent to at least one lysing segment (lysing segment between the beads 30).
Allowable Subject Matter
Claims 1-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 1, Weber and Gupta (US 2017/0100190) are the closest prior art of record found. While Weber teaches a lysing tip with at least one bead, the bead structure is not clearly defined by Weber. While other bead structures exist with recesses that are distally or proximally facing, such as Fig. 7 of Gupta, the bead of Gupta is an electrode rather than being substantially non-conductive. Furthermore, the combination is silent regarding the at least one lysing member defining at least one lysing segment extending within a recess at least partially defined by the at least one bead. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Claim 21 is allowed.
Regarding claim 21, similarly to claim 1, Weber and Gupta are silent regarding the at least one lysing member defining at least one lysing segment extending within a recess at least partially defined by the at least one bead. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794